Citation Nr: 1232380	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a left leg disability, including as secondary to a back disability.

3.  Entitlement to service connection for a left hip disability, including as secondary to a back disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to March 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issues of service connection for a back disability, a left leg disability, and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1991, the RO denied the Veteran's claim for service connection for a back condition.  The Veteran did not perfect a timely appeal.  

2.  Evidence received since the April 1991 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1991 RO decision denying the claim for service connection for a back condition is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for a back condition received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for a back disability.  As such, no discussion of VA's duty to notify and assist is necessary.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In April 1991, the RO denied the Veteran's claim for service connection for a back condition as the evidence showed the existence of degenerative arthritis of the thoracic and lumbar spine prior to service; however, aggravation of the condition during service was not demonstrated.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

VA must evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Review of the record shows that no evidence pertaining to the Veteran's claimed disabilities was either physically or constructively received within one year of the April 1991 final rating decision.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in this case. 

The Veteran filed a claim to reopen in April 2006.  Following a careful review of the evidence, the Board finds that evidence has been submitted following the RO's final decision dated April 1991 that is sufficient to reopen the Veteran's claim for service connection for a back disability.  This evidence consists of the Veteran's competent lay statements indicating an in-service back injury; no such assertions were of record at the time of the April 1991 rating decision.  This raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  


ORDER

New and material evidence to reopen claim of service connection for a back disability has been presented; to this extent, the appeal is granted.


REMAND

Having reopened the claim for a back disability, the Board finds that additional development is required prior to readjudication; a medical opinion is necessary to decide the claim.  

Service treatment records show that the Veteran was found unfit for military service by a medical board in March 1991 and was diagnosed as having degenerative arthritis of the thoracic and lumbar spine.  It was noted that the Veteran reported having a history of minor to moderate symptoms prior to service that was not severe enough to seek medical attention.  The Veteran was treated for back pain in March 1991.  Entrance examination in August 1990 revealed mild thoracic scoliosis, not considered disabling.  In correspondence of record, the Veteran stated that he was injured during physical training in boot camp when his drill sergeant stomped on him while he was doing push-ups.  During private treatment in September 1991, the Veteran stated that his back pain began during service.  During that treatment, it was reported that the Veteran fell during service, which caused L5-S1 disc herniation.  In light of the Veteran's positive history of scoliosis at entrance, back pain in service and the medical board report that the Veteran had back problems prior to service in addition to his report of an inservice back injury, he should be afforded a VA examination to obtain a medical opinion as to whether his current back disability is associated with service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

The Board also finds that, because adjudication of the claim for service connection for a back disability can affect the claims for a left leg disability and a left hip disability, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, adjudication of the Veteran's claims regarding a left leg disability and a left hip disability is deferred until after the AMC adjudicates the claim for service connection for a back disability.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of any in-service or post-service back disability, left leg disability and left hip disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Ask the Veteran to advise whether any additional relevant records regarding back disability, left leg disability and/or left hip disability exist, after which appropriate efforts should be made to obtain the identified records.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature, onset and etiology of his claimed back disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must provide the following opinions:  (1) what are the currently diagnosed lumbar spine disorders; 
(2) regarding each currently diagnosed lumbar spine disorder, is it the same disorder that was noted on service entrance, thoracic spine scoliosis, or related to that diagnosis; 
(3) for each currently diagnosed lumbar spine disorder that is the same as the scoliosis, is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by service; 
(4) regarding each currently diagnosed lumbar spine disorder that is not scoliosis or related to scoliosis, did that disorder clearly and unmistakably pre-exist service? 
(5) regarding each currently diagnosed lumbar psine disorder that clearly and unmistakably pre-existed service, was that disorder clearly and unmistakably aggravated by service?

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature, onset and etiology of his claimed left leg and left hip disabilities.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must provide the following opinions:  (1) what are the currently diagnosed left leg and hip disorders; 
(2) is it at least as likely as not that any currently diagnosed left leg and left hip disorders are caused or aggravated by a back disability;
(3) is it at least as likely as not that any currently diagnosed left leg and left hip disorders are caused or aggravated by active service?  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left leg and left hip disabilities present (i.e., a baseline) before the onset of the aggravation. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's competent account of symptomatology and the service treatment records. 

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


